DETAILED ACTION
This Non-Final Office Action is in response to claims filed 3/18/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moghe et al. (US 2019/0039470 A1), hereinafter Moghe.
Claim 1
Moghe discloses the claimed method of charging electrical vehicles (Figure 9), the method comprising: 
accessing, via a wireless carrier network (i.e. WPT system 140 implemented as communication network 100, as described in paragraph [0023]), data indicative of geographic locations and charging capabilities of a plurality of devices (i.e. ground-based charging coils 164a-c, described in paragraphs [0026-0027]) embedded in a roadway infrastructure (i.e. road 166) (paragraph [0118], with respect to step 915 of Figure 9, regarding that one or more ground-based charging coils of the WPT system that are located on a certain road and available to provide power are identified, where the positioning of the ground-based charging coils and time needed for the ground-based charging coil to become fully charged is relayed to supervisory service 170 from RSU 150, as described in paragraphs [0078-0079], and the charging capabilities and particular regions are further considered, as described in paragraphs [0098-0101; 0105], with respect to Figure 8; paragraph [0087], regarding that supervisory service 170 considers the optimal duty cycle of the ground-based charging coils) configured to inductively charge electrical vehicles while the electrical vehicles are traversing the roadway infrastructure (paragraph [0057], regarding the inductive charging of vehicle 160 by the ground-based charging coil 164b, where the charging is performed while vehicle 160 is in motion, as described in paragraph [0027]);
receiving, via the wireless carrier network, location tracking information for an electrical vehicle and a probable travel path of the electrical vehicle on the roadway infrastructure (paragraph [0117], with respect to step 910 of Figure 9, regarding that the WPT system receives vehicle characteristic data, defined as a location of vehicle 160 and navigation information from a subsystem of vehicle 160 in paragraphs [0038-0039], where the navigation information includes the vehicle’s intended travel path, as described in the example discussed in paragraph [0095], with respect to Figure 7).
Moghe further discloses that the claimed method comprises receiving, from a charging application executing on a computing device, data indicative of one or more charging settings for inductively charging the electrical vehicle while the electrical vehicle is traversing the roadway infrastructure, the charging settings indicating conditions during which the electrical vehicle should be charged (paragraph [0119], with respect to step 902 of Figure 9, regarding the determination of driving parameters, where the driving parameters may pertain to specific goals of the driver of the vehicle, e.g., assure that the battery of vehicle 160 never falls below B% full level on the entire trip, as described in paragraphs [0105-0114]). Vehicle 160 that receives options for driver selection from the WPT system inherently includes a “charging application,” given that a computer-implemented process is required for options to be provided and selections to be made by the driver.  
Moghe further discloses that the claimed method comprises
receiving, from a network-based orchestrator (i.e. supervisory service 170), one or more instructions indicative of when and where to charge the electrical vehicle (paragraph [0052-0053], regarding that supervisory service 170 determines which of the ground-based charging coils 164 are to be power and when coils 164 should be powered, where charging information is also communicated back to the vehicle regarding the charging process and includes driving parameters, directing the vehicle to maintain a certain speed, stay in the current lane, etc., so as to access the proper ground-based charging coils at the appropriate time) based on the charging settings (paragraph [0105], regarding the selection of ground-based charging coils is based on options selected by the driver, e.g., assure that the battery of vehicle 160 never falls below B% full level on the entire trip), a charging model (paragraph [0098-0101], regarding the cost-based or resource-based model that is used to select ground-based charging coils), the location tracking information for the electrical vehicle (paragraphs [0095-0097], regarding the use of vehicle travel information to determine available ground-based charging coils along the route for selection), and charging capabilities of the plurality of embedded devices (paragraphs [0078-0079], regarding that the time needed for the ground-based charging coil to become fully charged is considered, paragraphs [0098-0101; 0105], regarding that the charging capabilities and particular regions are further considered; paragraph [0087], regarding that the optimal duty cycle of the ground-based charging coils is considered); and
sending, via the wireless carrier network, the one or more instructions to the plurality of embedded devices to enable charging of the electrical vehicle (paragraphs [0052, 0057], regarding coil charging parameters 306 are provided to the ground-based charging coils, so as to cause the ground-based charging coils to be powered to a certain power level) based on the charging settings (paragraphs [0105-0114], regarding that only selected ground-based coils are used based on options selected by the driver).
Claims 3, 10, and 16
Moghe further discloses that the computing device is coupled to one or more systems of the electrical vehicle (paragraph [0105], with respect to Figure 8, regarding the driving parameters 802 is provided to vehicle 160, such that the driver can select charging options that are included in the driving parameters 802). Figure 8 depicts a receiver mounted on vehicle 160 as receiving driving parameters 802, and therefore, it is clear that the computing system that receives the driving parameters 802 is coupled to systems of vehicle 160.
Claims 4, 11, and 17
Moghe further discloses that the charging settings are indicative of a desired minimum battery charge level, a charging rate threshold, and total cost threshold (paragraphs [0105-0114], regarding the settings of assuring the battery never falls below B% full level, arriving at the destination by time T, and never pay over $X/kwh; paragraphs [0098-0101], regarding the power charging capabilities associated with particular ground-based charging coils).
Claims 5, 12, and 18
Moghe further discloses that the charging settings are indicative of a geographic location of the electrical vehicle (paragraphs [0105-0114], regarding the settings with respect to a specific destination of the vehicle).
Claims 6, 13, and 19
Moghe further discloses that the one or more instructions are determined based in part on a planned destination of the electrical vehicle and availability of charging capacity in the roadway infrastructure associated with a programmed path to the planned destination (paragraphs [0095-0097], with respect to the example depicted in Figure 7, regarding that the planned destination, i.e. point B, so as to identify available ground-based charging coils along the path).
Claims 7 and 20
Moghe further discloses that the network-based orchestrator is executed by a charging service provider (paragraph [0038], regarding supervisory service 170 processes information transmitted from vehicle 160 and/or RSU 150 for purposes of managing charging).
Claim 8
Moghe discloses the claimed computing device (i.e. device 200 in Figure 2, described as being any of the devices in the disclosure of Moghe in paragraph [0028]) comprising:
one or more processors (i.e. processors 220);
a memory (i.e. memory 240) in communication with the one or more processors, the memory having computer-readable instructions stored thereupon (paragraph [0030]) which when executed by the one or more processors, causes the device to perform operations described in the rejection of claim 1.
Claim 14
Moghe further discloses that the generating is performed by network-based orchestrator (i.e. supervisory service 170) executing on the computing device (paragraph [0029], with respect to Figure 2, regarding that any of the devices in the disclosure of Moghe may be provided as computing device 200). 
Claim 15
Moghe discloses the claimed non-transitory computer-readable medium including computer-executable instructions (paragraph [0124]) that, if executed by a computing device, cause the computing device to perform operations comprising: 
determining location tracking information for an electrical vehicle (i.e. vehicle 160) and a probable travel path of the electrical vehicle on a roadway infrastructure (i.e. road 166) (paragraph [0117], with respect to step 910 of Figure 9, regarding that the WPT system receives vehicle characteristic data, defined as a location of vehicle 160 and navigation information from a subsystem of vehicle 160 in paragraphs [0038-0039], where the navigation information includes the vehicle’s intended travel path, as described in the example discussed in paragraph [0095], with respect to Figure 7) configured to inductively charge electrical vehicles while the electrical vehicles are traversing the roadway infrastructure (paragraph [0057], regarding the inductive charging of vehicle 160 by the ground-based charging coil 164b, where the charging is performed while vehicle 160 is in motion, as described in paragraph [0027]);
sending, to a charging service provider (i.e. supervisory service 170) via a wireless carrier network (i.e. WPT system 140 implemented as communication network 100, as described in paragraph [0023]) the location tracking information (Figure 3A, depicting vehicle characteristics 302 transmitted to supervisory service 170).
 Moghe further discloses that the claimed operations comprise receiving, via a user interface of the computing device, data indicative of one or more charging settings for inductively charging the electrical vehicle while the electrical vehicle is traversing the roadway infrastructure, the charging settings indicating conditions during which the electrical vehicle should be charged (paragraph [0119], with respect to step 902 of Figure 9, regarding the determination of driving parameters, where the driving parameters may pertain to specific goals of the driver of the vehicle, e.g., assure that the battery of vehicle 160 never falls below B% full level on the entire trip, as described in paragraphs [0105-0114]). The selection that occurs by the driver on the options received by vehicle 160 inherently teaches a “user interface,” given that selection is provided by the driver.
Moghe further discloses that the claimed operations comprise sending, to the charging service provider via the wireless carrier network, the data indicative of the one or more charging settings, given that the option(s) selected by the driver are used by supervisory service 170 to provide instructions with regard to a particular route (paragraphs [0115, 0095-0097]).
Moghe further discloses that the claimed operations comprise receiving, from the charging service provider via the wireless carrier network, data indicative of a charging plan for when and where the electrical vehicle is to be charged (paragraph [0052-0053], regarding that supervisory service 170 determines which of the ground-based charging coils 164 are to be power and when coils 164 should be powered, where charging information is also communicated back to the vehicle regarding the charging process and includes driving parameters, directing the vehicle to maintain a certain speed, stay in the current lane, etc., so as to access the proper ground-based charging coils at the appropriate time), the charging plan determined based on the charging settings (paragraph [0105], regarding the selection of ground-based charging coils is based on options selected by the driver, e.g., assure that the battery of vehicle 160 never falls below B% full level on the entire trip), a charging model (paragraph [0098-0101], regarding the cost-based or resource-based model that is used to select ground-based charging coils), the location 25Attorney Docket No. TMP0827UStracking information for the electrical vehicle (paragraphs [0095-0097], regarding the use of vehicle travel information to determine available ground-based charging coils along the route for selection), and geographic locations and charging capabilities of a plurality of devices embedded in the roadway infrastructure (paragraphs [0078-0079], regarding that the positioning of the ground-based charging coils and time needed for the ground-based charging coil to become fully charged is considered, paragraphs [0098-0101; 0105], regarding that the charging capabilities and particular regions are further considered; paragraph [0087], regarding that the optimal duty cycle of the ground-based charging coils is considered).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe in view of Official Notice.
Claim 2
Moghe further discloses that the computing device is a mobile device associated with an operator of the electrical vehicle (paragraph [0105], regarding that driving parameters 802 include options that are selected by the driver of vehicle 160; Figure 8, depicting the vehicle as a “mobile device” that receives driving parameters 802 via a receiver). Vehicle 160 may be reasonably applied to teach a “mobile device,” under the broadest reasonable interpretation of the claim language. However, if a more narrow interpretation of “mobile device” is intended, such as a mobile phone, substituting the on-board driver selection device of Moghe with a mobile phone would be capable of instant and unquestionable demonstration, given that a mobile phone is a well known alternative to the on-board display system of a vehicle and is commonly used as a substitute due to its ability to receive more frequent software and hardware updates. Further, a mobile phone associated with the driver in vehicle 160 would also exist within the vehicle and provide a means for selection by the driver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-board driver selection device of Moghe, so as to be a mobile phone, in light of Official Notice, with the predictable result of providing a well known alternative means for selection by the driver.
Claim 9
Moghe further discloses that the data indicative of one or more charging settings is received from a mobile device associated with an operator of the electrical vehicle (paragraph [0105], regarding that driving parameters 802 include options that are selected by the driver of vehicle 160; Figure 8, depicting the vehicle as a “mobile device” that receives driving parameters 802 via a receiver). Vehicle 160 may be reasonably applied to teach a “mobile device,” under the broadest reasonable interpretation of the claim language. However, if a more narrow interpretation of “mobile device” is intended, such as a mobile phone, substituting the on-board driver selection device of Moghe with a mobile phone would be capable of instant and unquestionable demonstration, given that a mobile phone is a well known alternative to the on-board display system of a vehicle and is commonly used as a substitute due to its ability to receive more frequent software and hardware updates. Further, a mobile phone associated with the driver in vehicle 160 would also exist within the vehicle and provide a means for selection by the driver. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-board driver selection device of Moghe, so as to be a mobile phone, in light of Official Notice, with the predictable result of providing a well known alternative means for selection by the driver.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661